   Case 2:18-cv-00752-MHT-SRW Document 18 Filed 04/24/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARCUS MONTEZ SPANGLER,           )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:18cv752-MHT
                                  )                (WO)
NURSE Q. HILL and NURSE           )
JACKSON,                          )
                                  )
     Defendants.                  )

                              OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,    filed     this     lawsuit      claiming        that      the

defendant    nurses     refused       to   record     or     treat     his

injuries in an effort to cover up an assault and that

they verbally abused him.             This lawsuit is now before

the court on the recommendation of the United States

Magistrate    Judge    that   plaintiff’s      case    be     dismissed

with prejudice for failure to prosecute.                   There are no

objections to the recommendation.            After an independent

and de novo review of the record, the court concludes
   Case 2:18-cv-00752-MHT-SRW Document 18 Filed 04/24/20 Page 2 of 2



that the magistrate judge’s recommendation should be

adopted.

    An appropriate judgment will be entered.

    DONE, this the 24th day of April, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
